Title: From John Adams to Oliver Wolcott, Jr., 24 August 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy August 24th 1800

Inclosed is a letter from Daniel Davis District Attorney for Maine Another from Woodbury Storer—another from the collector Mr. Nath. Fosdick in favor of Ebenezer Mayo to be Surveyor in place of Col Lunt deceased. I add a letter of Mr Smith. Which of the three candidates ought to have the preference Mayo, Titcomb or Fosdick is somewhat difficult to determine, as each has recommendation from very respectable authority. There is one great comfort in this. It is highly probable that neither of three would be a bad appointment. Perhaps you have applications in favor of other candidates.
With high esteem
